45 F.3d 430NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Thomas L. DRISKILL, Plaintiff-Appellant,Regina M. Driskill, Plaintiff,v.Charles COWARD, Owner, Vend-A-Wash, Inc.;  PaulineSufferidge, Defendants-Appellees.
No. 93-6615.
United States Court of Appeals, Sixth Circuit.
Dec. 21, 1994.

1
Before:  RYAN and BOGGS, Circuit Judges, and ROSEN, District Judge.*

ORDER

2
Thomas Driskill appeals a district court order dismissing his case filed pursuant to 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Driskill and his wife sued the owner and an employee of a Knoxville laundromat, alleging violations of their civil rights.  The Driskills contended that the employee verbally abused them while they were doing their laundry and they felt threatened by her.  The district court concluded that there was no allegation of state action nor was a federal cause of action apparent from the complaint;  therefore, the court concluded that it lacked jurisdiction and dismissed the case as frivolous.  Driskill has filed a timely appeal, naming only himself as appellant.  The appellees have informed the court that they will not be filing a brief.


4
Upon review, we conclude that the district court did not abuse its discretion in dismissing Driskill's complaint as frivolous.  Denton v. Hernandez, 112 S. Ct. 1728, 1734 (1992).  Driskill has alleged no state action as is required for filing under 42 U.S.C. Sec. 1983.  Rendell-Baker v. Kohn, 457 U.S. 830, 838 (1982).  Further, no other federal cause of action is apparent from the complaint.


5
Accordingly, we affirm the district court's judgment dismissing this suit.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Gerald E. Rosen, U.S. District Judge for the Eastern District of Michigan, sitting by designation